Citation Nr: 0946405	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the initial noncompensable disability rating 
assigned for residuals of a left scapula injury (left 
shoulder disability) was the product of clear and 
unmistakable error (CUE).

2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability for the period from December 6, 
2004, to October 4, 2008, and a rating in excess of 30 
percent for such disability for the period beginning October 
4, 2008. 

3.  Entitlement to an effective date prior to December 6, 
2004, for the grant of a 20 percent rating for a left 
shoulder disability, and an effective date prior to October 
4, 2008, for the grant of a 30 percent rating for such 
disability.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1988 to July 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The initial unfavorable rating decision on the Veteran's 
claim for an increased rating, issued in February 2005, as 
well as subsequent decisions prior to August 2008, were 
issued by the RO in St. Petersburg, Florida.  This case was 
previously before the Board in August 2008, at which point it 
was remanded for further development.  As the remand 
directives have been completed, as discussed below, the case 
is now properly before the Board.  The Board notes that all 
adjudications subsequent to the Board remand were issued by 
the RO in Huntington, West Virginia.  This appears to have 
been for the purposes of post-remand processing.

The issues on appeal have been recharacterized as stated 
above to reflect the issues currently on appeal.  With 
respect to the increased rating claim, the RO initially 
granted the Veteran's claim for an increased rating for his 
left shoulder disability to 20 percent, effective December 6, 
2004.  See February 2005 rating decision.  Upon remand after 
the previous Board decision, the Veteran was granted another 
increase to 30 percent, effective October 4, 2008.  See June 
2009 Decision Review Officer (DRO) decision.  The Board notes 
that the Veteran was advised that such rating was a full 
grant of the benefit sought on appeal.  However, as the 
Veteran has not been granted a total disability rating, and 
he has not indicated that he is satisfied with the 30 percent 
rating, his appeal continues from the initial unfavorable 
rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
The Veteran has also perfected his appeals as to the issues 
of CUE and an earlier effective date.  Accordingly, the 
issues currently before the Board are as set forth above.   

The Veteran requested a hearing before a Veterans Law Judge 
in Washington, D.C., in his July 2006 substantive appeal, 
which did not encompass his CUE claim.  The Veteran was 
scheduled for and notified of such hearing; however, he 
failed to appear and did not request the hearing to be 
rescheduled.  See 38 C.F.R. § 20.704(d) (2009).  In his 
September 2009 substantive appeal, after his CUE claim was 
adjudicated upon remand, the Veteran did not request a 
hearing before the Board.

The Board notes that there is an indication that the Veteran 
believes he has a cervical spine condition that is related to 
his left shoulder disability.  If the Veteran wishes to be 
considered for compensation for a cervical spine condition, 
he may file a claim with his local RO; however, such issue is 
not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was assigned an 
initial noncompensable evaluation in a final rating decision 
issued in August 1993.

2.  The August 1993 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.

3.  Resolving all reasonable doubt in the Veteran's favor, 
for the period from December 6, 2004, to October 4, 2008, his 
left shoulder disability was manifested by pain, 
posttraumatic tendonitis, posttraumatic myalgia, left scapula 
winging, and limitation of motion of the left arm including 
abduction limited to 45-50 degrees due to pain, with 
additional limitation of abduction to 10 degrees due to pain 
during flare-ups, which occurred frequently after repetitive 
movement and lasted for hours or days.  There was no evidence 
of ankylosis of the scapulohumeral articulation, impairment 
of the humerus, or malunion, nonunion, or dislocation of the 
scapula.

4.  For the period beginning October 4, 2008, the Veteran's 
left shoulder disability was manifested by pain, 
posttraumatic tendonitis, posttraumatic myalgia, numbness, 
tingling, left scapula winging, and limitation of motion of 
the left arm including abduction limited to 10-18 degrees due 
to pain, with frequent flare-ups and additional limitation of 
flexion after repetitive movement.  There was no evidence of 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or malunion, nonunion, or dislocation of the 
scapula.

5.  The last final disallowance of an increased rating for 
the Veteran's left shoulder disability was issued in May 
1995.

6.  After May 1995, no further communication, to include 
medical evidence, was received from the Veteran concerning 
the severity of his left shoulder disability until December 
6, 2004.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision that assigned an initial 
noncompensable evaluation for a left shoulder disability was 
final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993 & 2009).

2.  The assignment of an initial noncompensable evaluation 
for a left shoulder disability in the August 1993 rating 
decision was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. § 3.105 (2009).

3.  The criteria for a rating of 30 percent, but no higher, 
for a left shoulder disability for the period from December 
6, 2004, to October 4, 2008, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5204, 4.124a, Diagnostic Code 8519 
(2009).

4.  The criteria for a rating in excess of 30 percent for a 
left shoulder disability for the period beginning October 4, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-
5204, 4.124a, Diagnostic Code 8519 (2009).

5.  The May 1995 disallowance of the Veteran's claim for an 
increased rating for a left shoulder disability was final.  
38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994 & 2009).

6.  The criteria for an effective date prior to December 6, 
2004, for the assignment of a rating of 20 percent or 30 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

The Veteran's CUE claim was adjudicated after the prior Board 
remand, in accordance with the remand directives.  With 
regard to such claim, the provisions of the VCAA do not apply 
because a claim based on CUE is not a conventional appeal 
but, rather is a request for a revision of a prior decision.  
As such, determinations as to the existence of CUE are based 
on the facts of record at the time of the decision 
challenged, and no further factual development would be 
appropriate.  See Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001) (en banc); Dobbins v. Principi, 15 Vet. App. 323, 
327 (2001); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001) (noting that a CUE claim must be based on 
the evidence in the record when the previous decision was 
rendered); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 
(Fed. Cir. 2000) (noting that a CUE claim does not involve 
submission of new evidence and, therefore, implicates no 
assistance by VA to develop the facts).

With respect to the Veteran's increased rating claim, the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has held that certain additional notice requirements apply.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Specifically, the Veterans Court has held that VA must 
satisfy the following notice requirements to comply with 
38 U.S.C.A. § 5103(a).  First, VA must inform the claimant 
that, in order to substantiate a claim, he or she must 
provide (or ask the VA to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that such worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is currently rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by providing 
the evidence described above (such as a specific measurement 
or test result), then VA must give at least general notice of 
that requirement.  Additionally, VA must inform the veteran 
that if he or she is assigned a higher rating, that rating 
will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0 and 
100 percent, based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals of the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding 
the above-summarized decision of the Veterans Court.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular 
type of claim."  With respect to a claim for an increased 
rating, such notice does not need to inform the claimant of 
the need to submit evidence concerning the effect of a 
service-connected disability on his or her "daily life" 
because only the average loss of earning capacity, and not 
impact on daily life, is subject to compensation under 
38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated 
the decision of the Veterans Court insofar as it requires VA 
to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" 
had been provided.  See, e.g., Elliott v. Shinseki, No. 07-
2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) 
(memorandum decision); Dobbins v. Shinseki, No. 08-0205, 2009 
WL 3232085, *3 (Vet. App. Oct. 9 2009) (memorandum decision); 
Dockery v. Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. 
App. Oct. 7, 2009) (memorandum decision).

In this case, the Veteran was advised in a December 2004 
letter, sent prior to the initial adjudication of his 
increased rating claim, of the generic requirements to 
substantiate a claim for an increased rating.  Specifically, 
he was advised that the evidence must show that his left 
shoulder disability has increased in severity, as well as 
examples of types of lay or medical evidence that would 
substantiate such claim.  Further, the Veteran was advised 
that he should provide any VA or private treatment records, 
or provide sufficient information to allow VA to obtain such 
records.  The Veteran was also advised of the Veteran's and 
VA's responsibilities in obtaining or providing evidence and 
information in support of his claim.  As such, the Board 
finds that VA has satisfied its duty to notify the Veteran of 
the criteria to substantiate his increased rating claim, as 
required under Vazquez-Flores v. Peake, 22 Vet. App. at 43, 
and Vazquez-Flores v. Shinseki, 580 F.3d 1270.

Additionally, the Veteran was advised in May 2006 of the 
criteria under which his disability is rated and the evidence 
necessary to establish an effective date, in accordance with 
Dingess/Hartman, 19 Vet. App. 473.  The Board notes that such 
information was included as an attachment to the letter 
notifying the Veteran of the May 2006 Statement of the Case 
(SOC) and, therefore, was not timely.  See Pelegrini, 18 Vet. 
App. at 119-20.  However, as the Veteran's increased rating 
claim was readjudicated in a June 2009 DRO decision, the 
timing defect has been cured.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With respect to the Veteran's claim for an earlier effective 
date, the Board notes that such is a downstream issue from 
the grants of a partial increased rating for his left 
shoulder disability.  See February 2005 rating decision; June 
2009 DRO decision.  The Veterans Court has held that, where a 
service connection claim has been granted, no further notice 
is necessary as to downstream elements (such as an earlier 
effective date) because the claim has been substantiated and 
the intended purpose of the notice has been fulfilled.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Although those cases 
specifically apply to appeals from the initial disability 
rating, the reasoning applies here, as the Veteran's claim 
for an increased rating has been substantiated.  Moreover, as 
the relevant facts are undisputed and the determination of an 
effective date is entirely dependent upon the application of 
relevant statutes and regulations, no notice is required 
under the VCAA.  See Kane v. Principi, 17 Vet. App. 97, 103 
(2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Further, to the extent that notice is required, the Board 
notes that the Veteran was advised of the criteria to 
establish an effective date in May 2006.  Although such 
notice was sent simultaneously with the notification of the 
SOC concerning the denial of an earlier effective date for 
the grant of a disability rating of 20 percent, such timing 
defect was cured by the readjudication of this issue in a 
June 2009 supplemental statement of the case (SSOC).  See 
Mayfield, 444 F.3d at 1333-34.  Further, the issue of an 
effective date prior to October 4, 2008, for the grant of a 
disability rating of 30 percent was adjudicated after the May 
2006 notice in a September 2009 SOC.

Concerning the duty to assist, the Veteran has been provided 
with two VA examinations concerning his left shoulder 
disability, in January 2005 and March 2009, in compliance 
with the prior Board remand.  The Board notes that the 
Veteran was not provided with a VA neurological examination 
concerning his left shoulder disability, although he has 
complained of numbness and tingling and he is rated, in part, 
for a neurological disability.  However, the Board finds that 
it is unnecessary to afford the Veteran an additional VA 
neurological examination.  In this regard, the Veteran has 
submitted two examinations by a private chiropractor, Dr. 
Marsilio, dated in January 2005 and October 2008, and the 
October 2008 report includes the results of neurological 
testing.  Moreover, to the extent that the Veteran's left 
shoulder disability includes a neurological component, such 
symptoms are contemplated by the ratings assigned herein, as 
discussed below.  Further, the Veteran has not argued that 
the VA examinations are inadequate for rating purposes.  As 
such, the Board finds that the medical evidence of record is 
sufficient to decide the Veteran's claims and a further VA 
examination is not necessary.

The Veteran's service treatment records have also been 
obtained and considered.  With regard to post-service 
treatment records, there is no indication that the Veteran 
received any treatment from Dr. Marsilio or any other private 
medical professional.  The Board notes that the Veteran 
reported to Dr. Marsilio in January 2005 and October 2008 
that he was being treated for his left shoulder disability at 
the VA hospital.  However, the AOJ conducted several searches 
for VA treatment records and determined that the Veteran is 
registered in the Tampa system, including the West Palm Beach 
VA Medical Center, but no VA treatment records are available, 
other than the two VA examinations listed above.  See April 
2008 note, January 2009 rating deferral memorandum, June 2009 
note.  The Board observes that the Veteran indicated in his 
December 2004 claim that he had moved to Florida permanently.  
Although all decisions and correspondence after August 2008 
originated from the Huntington RO, as noted above, the 
Veteran's address remained the same.  The Veteran has been 
notified numerous times of the evidence that was considered 
by the AOJ, including that no VA treatment records had been 
obtained, and his communications have indicated actual 
knowledge of that fact.  As such, the Board finds that there 
is no indication that any outstanding treatment records exist 
that are necessary for a fair adjudication of the Veteran's 
claims.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist 
the Veteran in accordance with the VCAA at every stage in 
this case, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by the Board 
proceeding to the merits of his claims.

II. Analysis

CUE as to original rating decision

The Veteran was granted service connection for his left 
shoulder disability and assigned an initial noncompensable 
evaluation in an August 1993 rating decision.  He was 
notified of such decision and his appellate rights in 
September 1993.  As the Veteran did not appeal, that decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991 & 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993 & 2009).  

The Veteran now contends that the assignment of an initial 
noncompensable evaluation for his left shoulder disability 
was the result of CUE.  In general, a previous determination 
that is final and binding will be accepted as correct and may 
only be reversed or amended where the evidence establishes 
that such determination was the result of CUE.  38 U.S.C.A. 
§ 5109A(a); 38 C.F.R. § 3.105(a). 

In Russell v. Principi, 3 Vet. App. 310 (1992), the Veterans 
Court set forth three criteria that must be met to establish 
that CUE was present in a prior decision.  First, it must be 
shown that either the correct facts, as they were known at 
the time, were not before the adjudicator, or the existing 
statutory or regulatory provisions at the time were 
incorrectly applied.  There must be more than simple 
disagreement as to how the facts were weighed or evaluated.  
Second, the error must be the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  The error must be undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  For 
this reason, the benefit of the doubt rule set forth in 
38 U.S.C.A. § 5107 does not apply to a determination of 
whether CUE was present.  Third, a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14; see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (CUE 
is a very specific and rare kind of error that must compel 
the conclusion that the result would have been manifestly 
different but for the error, and allegations of error must 
rise to the stringent definition of CUE); Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 528 U.S. 967, 
120 S.Ct. 405, 145 L.Ed.2d 315 (1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell); 
Simmons v. Principi, 17 Vet. App. 104, 111 (2003).  

Here, the Veteran argues that the initial noncompensable 
rating for his left shoulder disability was the result of CUE 
because such rating was improperly assigned without any 
evidence as to the specific measurements of his range of 
motion.  He notes that the November 1992 VA examination 
report does not include specific range of motion measurements 
but, rather, states that the Veteran had "full range of 
motion."  The Veteran further states that the VA examiner 
did not specifically measure his range of motion and told him 
this was not necessary because the disability did not affect 
his dominant arm.  These arguments concern the adequacy of 
the VA examination and, therefore, relate to whether VA 
fulfilled its duty to assist.  It has been repeatedly held 
that a breach of the duty to assist cannot form the basis for 
a CUE claim.  See, e.g., Caffrey v. Brown, 6 Vet.App. 377, 
383-84 (1994); Dixon v. Gober, 14 Vet. App. 168, 172 (2000); 
Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002) (en 
banc).  This is because a CUE claim can only be based on the 
record that existed at the time of the original decision, and 
a breach of the duty to assist in obtaining evidence 
necessarily implicates evidence that was not before the 
factfinder at that time of the prior decision.  Id.

In further support of his CUE claim, the Veteran points to 
lay statements from himself, his wife, and his parents, dated 
in 2005 and 2006, stating that he was unable to lift his left 
arm to the side above 50 degrees, or 10 degrees during flare-
ups, at the time of the prior decision.  Additionally, he 
relies on a January 2005 statement by a private chiropractor, 
Dr. Marsilio, that it is more likely than not that the 
Veteran's left shoulder disability was as severe in November 
1992 as it was at that time.  As none of this evidence was 
before the AOJ at the time of the prior decision, they cannot 
form the basis for a CUE claim.  See Russell, 3 Vet. App. at 
313-14; Simmons, 17 Vet. App. at 111.  

The Veteran further argues that the assignment of an initial 
noncompensable rating for his left shoulder disability was 
clearly and unmistakably erroneous because the AOJ failed to 
apply all applicable diagnostic codes.  Specifically, he 
asserts that he was entitled to a higher rating under the 
codes pertinent to limitation of range of motion (38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5201), painful motion (38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59), and scapula deformity (38 C.F.R. 
§ 4.71a, DC 5203). 

At the time of the prior decision in August 1993, the 
evidence of record consisted of the Veteran's service 
treatment records and a November 1992 VA general examination.  
Service treatment records reflect that, starting in May 1991, 
the Veteran complained of pain in the left inferior scapula, 
secondary possibly to rucksack or pushups.  He stated that he 
had increased pain with running or lots of movement.  It was 
noted that physical examination revealed an asymmetric range 
of motion.  However, the range of motion in the Veteran's 
neck and shoulders, scapula, and rotator cuff were all noted 
to be within full or normal limits.  The Veteran also had 
normal joint play in his scapula, and there was no tenderness 
to touch or palpation.  He was diagnosed with possible left 
thoracic convexity and left scapula winging.  There were no 
X-rays performed at that time.  

A November 1991 report of medical examination notes left 
scapula winging upon clinical evaluation.  It further notes 
that a September 1991 chest X-ray was within normal limits.  
The Veteran was recommended to follow up concerning his 
scapula.  X-rays of the left scapula performed a few weeks 
later showed no gross bony abnormality or exostosis.  The 
examiner concluded that the left scapula was normal 
morphologically.  He noted that asymmetry or winging would 
require a comparison view with the right scapula, and a chest 
CT scan could be more informative.  

In a January 1992 follow-up, the Veteran complained of left 
scapula winging with an increase in intensity for one year 
and no history of injury.  He reported pain at the border of 
his left scapula after heavy lifting and working while 
bending over.  Physical examination showed no winging, edema, 
or tenderness to palpation, and full range of motion in the 
left shoulder acromioclavicular joint.  The Veteran was 
diagnosed with probable tendonitis secondary to overuse, with 
no signs of nerve injury.  He was encouraged to perform 
strengthening exercises and treat the condition 
symptomatically with ice, heat, and rest.

The Veteran waived an additional separation examination in 
July 1992, and the medical examiner certified no significant 
change in health.

At the November 1992 VA general examination, the Veteran 
reported having pain in the inferior left scapula since an 
injury in service.  He stated that he had pain with heavy 
lifting, but no pain with less severe lifting.  Physical 
examination of the back and shoulders showed full range of 
motion of the shoulders and no winging of the scapula with 
anterior pressure to the arms.  However, there was crepitus 
and tenderness to palpation at the inferior border of the 
left scapula.  The Veteran was diagnosed with a possible 
intercostal neuroma.  The examiner noted that he doubted a 
defect of the scapula, and the Veteran had a satisfactory 
physical examination.  X-rays of the left scapula, as well as 
the ribs and chest, revealed no abnormalities.

In the August 1993 rating decision, the AOJ summarized the 
above evidence as showing a mild degree of scapula deformity 
with no limitation of motion and slight pain on motion.  The 
AOJ assigned a noncompensable evaluation for the Veteran's 
left shoulder disability under 38 C.F.R. § 4.124a, DC 8519, 
which relates to injury or disease of the long thoracic 
nerve.  The Board notes that the relevant regulations and 
diagnostic codes are the same now as they were at the time of 
the initial rating decision in August 1993.

The Board finds that the August 1993 rating decision was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.  There is no indication that any correct facts, as 
they were known at the time, were not before the AOJ.  
Further, the evidence at that time consistently showed range 
of motion of the left shoulder within full or normal limits.  
Under 38 C.F.R. § 4.71a, DC 5201, assignment of the minimal 
compensable rating of 20 percent rating requires limitation 
of motion of the arm on the minor side to midway between the 
side and shoulder level, or to the shoulder level.  As such, 
the Veteran was not entitled to a compensable rating based on 
limitation of motion.  

Additionally, although there was contradictory evidence as to 
whether the Veteran had winging of the left scapula, there 
was no indication that any such winging was due to malunion, 
nonunion, or dislocation of the scapula, as required for a 
rating of 10 percent or higher for a scapular impairment 
under 38 C.F.R. § 4.71a, DC 5203.  

Rather, the AOJ assigned a noncompensable rating based on 
mild incomplete paralysis of the long thoracic nerve under 38 
C.F.R. § 4.124a, DC 8519, which specifically contemplates a 
winged scapula deformity and the inability to raise the arm 
to some extent.  As such, while the evidence of record at the 
time reflected some degree of painful motion, such symptom is 
contemplated under DC 8519.  The Veteran's arguments that the 
RO should have applied other diagnostic codes to account for 
such painful motion amount to a disagreement as to how the 
evidence at the time was weighed or evaluated, which are 
insufficient to show CUE.  See Russell, 3 Vet. App. at 313-
14.  Any possible error was not undebatable such that a 
manifestly different outcome is compelled.  See id.; Fugo, 6 
Vet. App. at 43-44.  As such, the Veteran fails to establish 
CUE in the August 1993 rating decision, and his claim must be 
denied.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a). 

Increased rating

The Veteran asserts that he is entitled to a rating of "46" 
percent for his left shoulder disability for the entire 
period of the appeal, based on an October 2008 report from a 
private chiropractor, Dr. Marsilio.  Such determination was 
based on the American Medical Association (AMA) guide to 
evaluation of permanent physical impairment, combined with a 
rating for impairment of the scapula under the VA rating 
schedule.  However, the percentage ratings under the AMA 
guide are not binding on VA factfinders.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The percentage ratings are based on 
the average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In determining the present level of disability for an 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Staged ratings are 
appropriate when the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibits symptoms that would warrant 
different ratings during the course of the appeal.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities based on 
limitation of motion, VA must consider granting a higher 
rating in cases where the evidence demonstrates functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, if such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.10, the basis of a disability evaluation 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  

38 C.F.R. § 4.40 provides that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the veteran's visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

With respect to the joints, 38 C.F.R. § 4.45 provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  In 
particular, inquiry will be directed to whether there is more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.

The diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
DeLuca, 8 Vet. App. 202.

In the instant appeal, the Veteran's left shoulder disability 
is currently rated under DC 8519-5201, for paralysis of the 
long thoracic nerve (DC 8519) with a residual condition of 
limitation of motion of the arm (DC 5201).  See 38 C.F.R. § 
4.27.

Several of the potentially applicable diagnostic codes 
provide for different ratings depending on whether the 
dominant (major) or the non-dominant (minor) side is 
affected.  Although the Veteran indicated during a January 
2005 VA examination that he is left-side dominant, he has 
indicated at all other times that he is right-side dominant.  
See, e.g., March 2009 VA examination.  As such, the evidence 
indicates that the Veteran is right-side dominant, such that 
his left shoulder disability affects the minor side.  
Accordingly, the ratings for the minor side must be 
considered. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2009).  

Musculoskeletal impairment of the shoulder and arm, including 
limited range of motion, are rated under 38 C.F.R. § 4.71a, 
DCs 5200-5203.  Under DC 5200, a 40 percent rating will be 
assigned where there is unfavorable ankylosis of the 
scapulohumeral articulation of the minor shoulder and arm, 
meaning that abduction is limited to 25 degrees from the 
side.  A 20 percent rating will be assigned where there is 
favorable ankylosis of the scapulohumeral articulation of the 
minor shoulder and arm, meaning that abduction is possible to 
60 degrees and the mouth and head can be reached.  Ankylosis 
of the scapulohumeral articulation of the minor shoulder and 
arm that is intermediate between favorable and unfavorable 
ankylosis warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, DC 5200. 

Under DC 5201, limitation of motion of the arm on the minor 
side will be assigned a 30 percent rating where motion is 
limited to 25 degrees from the side.  A 20 percent rating 
will be assigned where there is limitation of motion of the 
arm on the minor side to midway between the side and shoulder 
level, or to the shoulder level.  38 C.F.R. § 4.71a, DC 5201. 

Impairment of the clavicle or scapula is rated under DC 5203.  
That provision provides that malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent rating on either side.  Nonunion with loose movement 
or dislocation of the clavicle or scapula warrants a 20 
percent rating on either side.  Alternatively, these 
disabilities may be rated based on impairment of function of 
the contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

The Board notes that DC 5202 provides for ratings from 20 to 
70 percent for the minor shoulder and arm where there is 
impairment of the humerus, including malunion, recurrent 
dislocation at the scapulohumeral joint, fibrous union, 
nonunion, or loss of the head of the humerus.  38 C.F.R. § 
4.71a, DC 5202.  In this case, there is no indication of any 
impairment of the humerus in the evidence of record, nor does 
the Veteran argue that such code is applicable.  As such, no 
further discussion of this code is necessary.

Under DC 8519, a 20 percent rating will be assigned for 
complete paralysis of the long thoracic nerve on the minor 
side, including the inability to raise the arm above shoulder 
level, or a winged scapula deformity; or for severe 
incomplete paralysis of the long thoracic nerve on the minor 
side.  Moderate incomplete paralysis on the minor side 
warrants a 10 percent rating; and mild incomplete paralysis 
on the minor side warrants a noncompensable rating.  A Note 
provides that such ratings are not to be combined with loss 
of motion above the shoulder level.  38 C.F.R. § 4.124(a), DC 
8519.  Further, a Note to 38 C.F.R. § 4.124a, as it pertains 
to diseases or injuries of the peripheral nerves, provides 
that the term "incomplete paralysis" indicates a degree of 
loss or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to a varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124(a), Note.  

Neuritis and neuralgia of the long thoracic nerve are to be 
rated under DCs 8619 and 8719, respectively, using the 
criteria set forth in DC 8519.  Neuritis characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by such organic changes will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  Neuralgia characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  

In this case, the Veteran's left shoulder disability is 
currently rated as 20 percent disabling for the period from 
December 6, 2004, to October 4, 2008, and 30 percent 
disabling for the period beginning October 4, 2008.  The 
Veteran contends that he is entitled to a higher rating for 
each of these periods.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that he is entitled to a rating of 30 percent, 
but no higher, for his left shoulder disability for the 
period beginning December 6, 2004.  In this regard, the 
January 2005 reports by the VA examiner and by Dr. Marsilio 
reflect that such disability was manifested by pain, 
limitation of motion of the left arm including abduction 
limited to 50-60 degrees, and flare-ups every 2-3 weeks.  Dr. 
Marsilio's report further reflects that the Veteran had 
posttraumatic tendonitis and myalgia, as well as left scapula 
winging, and his abduction was further limited during flare-
ups to 10 degrees.  Additionally, the Veteran submitted lay 
statements from himself, his wife, and his parents, dated in 
2005 and 2006.  Such individuals indicated that they observed 
the Veteran's pain and limitation of motion in the left 
shoulder since service.  Specifically, they stated that he 
was unable to lift his arm to the side (abduction) higher 
than approximately 50 degrees due to pain, and he had further 
limitation to approximately 10 degrees during flare-ups that 
lasted for days and were precipitated by repetitive use.  
These individuals reported observing specific incidents of 
such limitation of motion due to flare-ups after the Veteran 
performed significant home repairs in 1994 and 2002.  The 
Board notes that the Veteran's mother is a registered nurse 
and, therefore, it is reasonable to infer that she has some 
experience with measurement of limitation of motion.  
Additionally, expressions of pain and approximate limitation 
of motion are symptoms that are readily observable by lay 
people.  Moreover, the limitation of motion reported by the 
lay witnesses is consistent with the measurements recorded by 
the VA examiner and Dr. Marsilio in January 2005.  Based on 
this evidence, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that he had limitation of 
motion of the left shoulder including abduction limited to 50 
degrees, with further limitation to 10 degrees during 
frequent flare-ups, since at least December 6, 2004.

As such, when accounting for frequent flare-ups, the 
Veteran's left shoulder disability has been manifested by 
abduction limited to less than 25 degrees since December 6, 
2004.  Accordingly, a 30 percent rating is warranted under DC 
5201 for the period beginning December 6, 2004.  This is the 
maximum available rating for the minor arm under that 
provision.  Although higher ratings are available under DC 
5200 or 5202, those provisions are not applicable because 
there is no evidence of ankylosis of the scapulohumeral 
articulation or impairment of the humerus.  See 38 C.F.R. 
§ 4.71a, DCs 5200 & 5202.  Further, while winging may be 
considered an impairment of the left scapula, a separate 
rating under DC 5203 is not warranted because there is no 
indication that such condition is due to malunion, nonunion, 
or dislocation of the scapula.  Moreover, any scapular 
impairment is already fully contemplated by the rating that 
has been assigned on the basis of functional loss of the 
contiguous joint, i.e., the left shoulder.  See 38 C.F.R. 
§ 4.71a, DC 5203, Note.

For the period beginning October 4, 2008, the Board finds 
that the Veteran is not entitled to a rating in excess of 30 
percent for his left shoulder disability.  In this regard, 
the October 2008 report from Dr. Marsilio and the March 2009 
VA examination report reflect that such disability was 
manifested by pain, posttraumatic tendonitis, posttraumatic 
myalgia, left scapula winging, and limitation of motion of 
the left arm including abduction limited to 10-18 degrees due 
to pain, with frequent flare-ups and additional limitation of 
flexion after repetitive movement.  As such, a disability 
rating of 30 percent is warranted for the minor arm under DC 
5201.  The Board notes that the March 2009 VA examiner stated 
that the Veteran had a definite decrease in motion when 
compared with the January 2005 VA examination.  However, as 
there was still no evidence of ankylosis or impairment of the 
humerus, a rating in excess of 30 percent is not warranted 
for the period beginning October 4, 2008.  See 38 C.F.R. 
§ 4.71a, DCs 5200 & 5202.  As with the prior period, a 
separate rating is not warranted for scapular impairment 
because there is no evidence of malunion, nonunion, or 
dislocation, and any such impairment is already contemplated 
by the rating that has been assigned on the basis of 
functional loss of the left shoulder.  See 38 C.F.R. § 4.71a, 
DC 5203. 

The Board further notes that the Veteran reported numbness 
and tingling during examinations by Dr. Marsilio in October 
2008 and the VA examiner in March 2009.  Specifically, the 
Veteran stated that he had tingling and numbness in the left 
shoulder radiating down the left arm to the fingers after 
repetitive tasks, which was occurring more frequently than in 
January 2005.  Dr. Marsilio recorded impaired deep tendon 
reflexes and muscle weakness in the left arm, although he was 
unable to test the left shoulder muscles due to pain and 
restricted movement of the joint.  Based on this information, 
the Board finds that a separate compensable rating is not 
warranted for a long thoracic nerve injury.  In this regard, 
DCs 8519, 8619, and 8719, provide for ratings for the minor 
side from 0 to 20 percent for paralysis, neuritis, or 
neuralgia of the long thoracic nerve, respectively.  Such 
ratings are based on limitation of motion of the arm below 
the shoulder level and a winged scapula deformity.  See 
38 C.F.R. § 4.124a, DCs 8519, 8619, 8719.  However, the 
Veteran's limitation of motion is already fully contemplated 
by the currently assigned rating of 30 percent for this 
period.  See 38 C.F.R. 4.14 (evaluation of the same 
disability under various diagnosis is to be avoided, noting 
that disabilities from injuries to the nerves and joints of 
an extremity may overlap to a great extent); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate 
disability ratings may not be assigned where the 
symptomatology for one condition is duplicative of or 
overlapping with the symptomatology of the other condition).  
Further, with respect to the Veteran's winged left scapula, 
to the extent that such symptom is not contemplated by the 
currently assigned rating, the evidence reflects no more than 
a mild degree of impairment, which warrants a noncompensable 
rating.  Id.

In making these determinations, the Board has considered the 
application of staged ratings.  As the evidence of record 
reflects that the Veteran's left shoulder disability has not 
been more or less disabling than is reflected by the 30 
percent rating assigned herein at any time during the course 
of the appeal, staged ratings are not appropriate.  See Hart, 
21 Vet. App. at 509-10.  

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the ratings assigned herein for the 
Veteran's left shoulder disability under any alternate code.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321 involves a 
three-step inquiry.  First, it must be determined whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations are inadequate.  In this 
regard, the level of severity and symptomatology of the 
claimant's service-connected disability must be compared with 
the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is, therefore, found inadequate, it must 
be determined whether the claimant's exceptional disability 
picture exhibits other related factors such as "marked 
interference with employment" and "frequent periods of 
hospitalization."  Third, if an analysis under the first two 
steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such 
picture exhibits such related factors as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's left shoulder disability with 
the established criteria found in the rating schedule.  As 
discussed in detail above, the Veteran's symptomatology is 
fully addressed by the rating criteria under which such 
disability is rated, and there are no symptoms of such 
disability that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for his left shoulder disability and, therefore, the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  

Further, the Board finds that there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  In this regard, the evidence of 
record reflects that the Veteran has been employed as an 
electrical engineer since service, which involves mostly desk 
work but requires some travel and "floor time," or working 
on machinery.  The Veteran's left shoulder disability clearly 
has some effects on his occupational duties, including 
lifting and carrying moderately heavy items and prolonged 
repetitive arm movements.  However, there is no indication 
that he has lost any time from work as a result of such 
disability.  See Dr. Marsilio's reports dated in January 2005 
and October 2008; VA examination reports dated in January 
2005 and March 2009.  As such, while the Veteran's disability 
interferes with his employability, the Board finds that such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For the foregoing reasons, the Board concludes that referral 
of this case for consideration of an extra-schedular rating 
is not warranted.  Thun, 22 Vet. App. 115-16; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  

As there is no indication that the Veteran has been 
unemployed during the course of this appeal, the issue of 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) has not been raised by the record.  Cf. 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   

The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's claim for an increased 
rating for his left shoulder disability.  His claim has been 
granted to the extent described above, based in part on the 
application of such doctrine.  However, as the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the period beginning October 4, 2008, the benefit of the 
doubt doctrine does not apply.  As such, his claim must be 
denied.  38 C.F.R. § 4.3.  

Earlier Effective Date

The effective date of an evaluation and award based on an 
original claim or a claim for an increased evaluation is the 
date the claim is received or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  For an increased rating claim, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  

An application for VA compensation must generally be a 
specific claim in the form prescribed by the VA Secretary, 
i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  However, any communication or action received 
from the claimant or certain specified individuals on the 
claimant's behalf which indicates an intent to apply for one 
or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155(a).  Such informal claim must identify the 
benefit sought.  Id.  Under 38 C.F.R. § 3.157(b), information 
contained in treatment records may constitute an informal 
claim for an increase in compensation or to reopen a claim 
where service connection has already been established for the 
condition at issue.  See also MacPhee v. Nicholson, 459 F.3d 
1323, 1326-27 (Fed. Cir. 2006).

In this case, as noted above, the Veteran was granted service 
connection for a left shoulder disability and assigned a 
noncompensable evaluation in an August 1993 rating decision.  
As he was notified of that decision and his appellate rights 
and did not appeal, that decision became final.  38 U.S.C.A. 
§ 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993 & 2009).

In March 1994, the Veteran applied for an increased rating 
for his left shoulder disability.  After the Veteran was 
afforded VA examinations concerning the joints in June and 
July 1994, his claim was denied in a November 1994 rating 
decision.  Although the Veteran filed a notice of 
disagreement, he did not provide additional requested 
information and, therefore, his claim was disallowed.  The 
Veteran was notified of such determination and his appellate 
rights in a May 1995 letter.  As the Veteran did not appeal 
from that determination, the disallowance became final.  38 
U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994 & 2009).  The Board notes that the 
Veteran has not attempted to reopen this previously denied 
claim or alleged that it was the result of CUE.

After the May 1995 final disallowance, no other 
communication, to include medical evidence, was received from 
the Veteran concerning his left shoulder disability until his 
December 6, 2004, application for an increased rating.  As 
discussed in detail above, the evidence of record establishes 
that the Veteran was entitled to a rating of 30 percent since 
at least December 2004.  In particular, resolving all 
reasonable doubt in the Veteran's favor, lay statements 
established that he had abduction limited to less than 25 
degrees, when accounting for frequent flare-ups, on specific 
instances in 1994 and 2002.  As the Board has decided herein 
to grant a disability rating of 30 percent for the period 
beginning December 6, 2004, the Veteran's claim for an 
earlier effective date for the grant of such rating is moot 
as it pertains to the period from December 6, 2004, through 
October 4, 2008.  

However, the Veteran's claim for an effective date prior to 
December 6, 2004, for the grant of a compensable disability 
rating of 20 percent or 30 percent must be denied.  In this 
regard, although there is no medical evidence of record 
pertinent to the period after the last final disallowance in 
May 1995 and before December 2004, the lay statements 
described above reflect that an increase in disability was 
factually ascertainable at least as of 2002.  As the Veteran 
did not file a claim for an increased rating within one year 
of that date, the proper effective date for the grant of a 
disability rating of 30 percent is the date of his claim, or 
December 6, 2004.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o).  Further, the Board has decided herein that the 
initial rating decision in August 1993 was not the result of 
CUE, and the May 1995 disallowance of an increased rating was 
final.  As such, there is no grounds for an effective date 
prior to December 6, 2004, for the grant of a disability 
rating of 20 percent or 30 percent.  38 U.S.C.A. § 5109A(a); 
38 C.F.R. § 3.105(a).


















	(CONTINUED ON NEXT PAGE)


As noted above, the Veteran's claim for an earlier effective 
date for the grant of a disability rating of 30 percent is 
moot as to the period from December 6, 2004, through October 
4, 2008.  As the preponderance of the evidence is against the 
Veteran's claim for an effective date prior to December 6, 
2004, for the grant of a rating of 20 percent or 30 percent, 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The initial noncompensable disability rating assigned for a 
left shoulder disability was not the product of CUE, and the 
appeal is denied.

A disability rating of 30 percent, but no higher, for a left 
shoulder disability is granted for the period from December 
6, 2004, to October 4, 2008, subject to the laws and 
regulations governing payment of monetary benefits.

A rating in excess of 30 percent for a left shoulder 
disability for the period beginning October 4, 2008, is 
denied. 

The issue entitlement to an earlier effective date for the 
grant of a disability rating of 30 percent for a left 
shoulder disability is moot as to the period from December 6, 
2004, through October 4, 2008.

An effective date prior to December 6, 2004, for the grant of 
a 20 percent or 30 percent rating for a left shoulder 
disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


